



AMENDMENT NO. 1 TO THE
SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
CSI COMPRESSCO LP
November 5, 2018
This Amendment No. 1 (this “Amendment”) to the Second Amended and Restated
Agreement of Limited Partnership of CSI Compressco LP, a Delaware limited
partnership (the “Partnership”), dated as of August 8, 2016 (the “Partnership
Agreement”), is entered into effective as of November 5, 2018, by CSI Compressco
GP Inc., a Delaware corporation (the “General Partner”), as the general partner
of the Partnership. Capitalized terms used but not defined herein are used as
defined in the Partnership Agreement.
RECITALS
WHEREAS, the General Partner desires to amend certain provisions in Sections 1.1
and 5.12 of the Partnership Agreement;
WHEREAS, Section 13.1(d)(i) of the Partnership Agreement provides that the
General Partner, without the approval of any Partner, may amend any provision of
the Partnership Agreement to reflect a change that the General Partner
determines does not adversely affect the Limited Partners (including any
particular class of Partnership Interests as compared to other classes of
Partnership Interests) in any material respect; provided, however, that any
amendment that would change, modify or amend, whether or not such change,
modification or amendment would have a material adverse effect on, the rights or
preferences of the Series A Preferred Units must be approved by the affirmative
vote or prior written consent of the Series A Required Holders as contemplated
by Section 13.3(f) of the Partnership Agreement;
WHEREAS, Section 5.12(b)(ii)(E) of the Partnership Agreement provides that the
Partnership shall not amend or waive any provision of Section 5.12 or any
related definitions set forth in Section 1.1 without the affirmative vote or the
prior written consent of the Series A Required Holders; and
WHEREAS, acting pursuant to the power and authority granted to it under Section
13.1(d)(i) of the Partnership Agreement, the General Partner has determined that
this Amendment does not adversely affect the Limited Partners (including any
particular class of Partnership Interests as compared to other classes of
Partnership Interests) in any material respect, and the Series A Required
Holders have consented in writing to the adoption of this Amendment in
accordance with Section 13.3(f) and Section 5.12(b)(ii)(E) of the Partnership
Agreement.
NOW, THEREFORE, the General Partner hereby amends the Partnership Agreement as
follows:


Section 1. Amendment.





--------------------------------------------------------------------------------





(a)Section 1.1 of the Partnership Agreement is hereby amended to restate the
following definition:


“Series A Conversion Rate” means the number of Common Units issuable upon the
conversion of each Series A Preferred Unit, which shall be equal to (i) the
Series A Issue Price, divided by (ii) the Series A Conversion Price, subject to
adjustment as described herein.


“Series A Intrinsic Value” means the product of (i) the number of Series A
Conversion Units issuable upon conversion of such Series A Preferred
Unitholder's Series A Preferred Units (without regard to any limitation or
restriction on conversion of the Series A Preferred Units) and (ii) the greater
of (x) the Prior Day Closing Price and (y) $11.43 (as adjusted for any Common
Unit Splits occurring after the Series A Subscription Date).


“Series A Issue Price” means $11.43 (as adjusted for any unit dividend, unit
distribution, split, combination, reclassification or similar transaction
(excluding any Series A Quarterly Distribution), in each case, with respect to
the Series A Preferred Units occurring after the Series A Subscription Date).


(b)Section 5.12(b)(ii)(A) of the Partnership Agreement is hereby amended and
restated in its entirety as follows:


(A) Except as provided in Section 5.12(b)(iii) below, the Outstanding Series A
Preferred Units shall have voting rights that are identical to the voting rights
of the Common Units and shall vote with the Common Units as a single class, so
that each Outstanding Series A Preferred Unit will be entitled to one vote for
each Common Unit into which such Series A Preferred Unit is then convertible at
the then applicable Series A Conversion Rate (or, if the Series A Preferred
Units are not then convertible, assuming that such Series A Preferred Units are
convertible at the then applicable Series A Conversion Rate) on each matter with
respect to which each Common Unit is entitled to vote. Each reference in this
Agreement to a vote of Record Holders of Common Units shall be deemed to be a
reference to the holders of Common Units and Series A Preferred Units on an as
converted basis, and the definition of “Unit Majority” shall correspondingly be
construed to mean at least a majority of the Common Units and the Series A
Preferred Units, on an as converted basis, voting together as a single class
during any period in which any Series A Preferred Units are Outstanding. In
order to determine the voting rights of the Series A Preferred Units held by a
Series A Preferred Unitholder, no effect shall be given to any restriction or
limitation on conversion other than the Beneficial Ownership Limitation of
Section 5.12(b)(iv)(J).




2



--------------------------------------------------------------------------------





Section 2. Ratification of Partnership Agreement. Except as expressly amended
hereby, the Partnership Agreement is hereby ratified and confirmed, and shall
continue in full force and effect.
Section 3. Governing Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of Delaware, with all rights and remedies
being governed by such laws without regard to the principles of conflicts of
law.
(Signature Page Follows)


3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the General Partner has executed and delivered this
Amendment in accordance with Article XIII of the Partnership Agreement, and as
of the date first above written.
GENERAL PARTNER:
 
CSI Compressco GP Inc.




 
By: /s/ Bass C. Wallace, Jr.
Name:    Bass C. Wallace, Jr.
Title:
General Counsel

 
 




SIGNATURE PAGE
AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
CSI COMPRESSCO LP

